

Exhibit 10.58


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) 
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


SUPPLY AND MANUFACTURING AGREEMENT
This Supply and Manufacturing Agreement (the “Agreement”) is made as of this 4th
day of November 2019 (the “Effective Date”) by and between DPT Laboratories,
Ltd., a Texas Limited Partnership with a place of business at 307 East Josephine
Street, San Antonio, Texas 78215 (hereinafter “DPT”) and Evofem, Inc, a Delaware
corporation (and a wholly-owned subsidiary of Evofem Biosciences, Inc.), having
principal offices at 12400 High Bluff Drive, Suite 600, San Diego, CA 92130
(“COMPANY”). COMPANY and DPT may be referred to herein by name or individually,
as a “Party” and collectively, as the “Parties.”


BACKGROUND


A.COMPANY is engaged in the development and commercialization of certain
pharmaceutical products;


B.DPT owns and has a broad spectrum of technologies for the development,
formulation, testing, control, manufacture, filling and supply of
pharmaceutical, over-the-counter and cosmetic products; and


C.COMPANY desires DPT to manufacture and supply Product (as hereinafter defined)
to COMPANY, and DPT desires to do so.


D.The Parties have also entered into that certain [***] setting forth specific
responsibilities, procedures and guidelines for batch release, quality control
testing, quality assurance review, acceptance testing and other quality-related
aspects of DPT’s manufacture and release of Products. In the event of any
conflict between this Agreement and the Quality Agreement, this Agreement shall
take precedence except as to quality matters.


NOW, THEREFORE, in consideration of the covenants, conditions and undertakings
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

AGREEMENT


ARTICLE 1 DEFINITIONS/INTERPRETATION


For the purposes of this Agreement, the following capitalized words and phrases
shall have the following meanings:







--------------------------------------------------------------------------------




1.1    “Act” means the Federal Food, Drug and Cosmetic Act, as amended, and
regulations promulgated thereunder.


1.2    “Administrative Expenses” means, in the context of any [***].



1.3    “Affiliate” means, with respect to a Party, any corporation, limited
liability company or other business entity controlling, controlled by or under
common control with such Party, for so long as such relationship exists. For the
purposes of this definition, control means:
(a) to possess, directly or indirectly, the power to direct affirmatively the
management and policies of such corporation, limited liability company or other
business entity, whether through ownership of voting securities or by contract
relating to voting rights or corporate governance; or (b) ownership of more than
fifty percent (50%) of the voting stock in such corporation, limited liability
company or other business entity (or such lesser percent as may be the maximum
that may be owned pursuant to Applicable Law of the country of incorporation or
domicile), as applicable.


1.4    “Annual Product Review” means an analysis conducted by DPT personnel on a
yearly basis which examines a multitude of subject matter areas, including, but
not limited to, changes in cost of raw materials, API, packaging and shipping
components, unit volume, production issues, and other similar such issues.


1.5    “API” means the active pharmaceutical ingredient identified on and having
the chemical composition set forth in Schedule A attached hereto, that is
contained in the Product(s).


1.6    “Applicable Law” means all laws, ordinances, rules, rulings, directives
and regulations of any Governmental Authority that apply to the development,
manufacture, supply or commercialization of any Product or the other activities
contemplated under this Agreement, including (i) all applicable federal, state
and local laws, rules and regulations; (ii) the Act;
(iii) regulations and guidelines of the FDA and other Regulatory Authorities,
including cGMPs; and (iv) any applicable non-U.S. equivalents of any of the
foregoing, including guidelines of the International Conference on Harmonization
of Technical Requirements for Registration of Pharmaceuticals for Human Use (as
amended from time to time).


1.7    “Bankruptcy Event” means, with respect to a Party, (a) the making by it
of a general assignment for the benefit of creditors, (b) the commencement by it
of any voluntary petition in bankruptcy or suffering by it of the filing of an
involuntary petition of its creditors,
(c) the suffering by it of the appointment of a receiver to take possession of
all, or substantially all, of its assets, (d) the suffering by it of the
attachment or other judicial seizure of all, or substantially all, of its
assets, (e) the admission by it in writing of its inability to pay its debts as
they come due, or (f) the making by it of an offer of settlement, extension or
composition to its creditors generally.





--------------------------------------------------------------------------------






1.8    “Batch” means a specific quantity of Product that is intended to have
uniform character and quality within specified limits and is produced according
to a single manufacturing order during the same cycle of manufacture.


1.9    “Batch Record” means Batch production and control records prepared for
each Batch of Product, to be reproduced from approved Master Batch Records, and
to include sufficient detail regarding location, equipment, operators, materials
and processes to provide a complete and traceable record of the activity and
participants.

1.10    “Business Day” means any day other than a Saturday, a Sunday or any day
on which commercial banks located in New York City, New York, U.S.A. are
authorized or required to remain closed.


1.11    “cGMPs” means current good manufacturing practices and standards as set
forth (and as amended from time to time) in the current Good Manufacturing
Practice Regulations of the U.S. Code of Federal Regulations, including 21
C.F.R. Sections 210 and 211, and any corresponding practices and standards under
Applicable Law in the Territory, or the country in which the Product is
manufactured hereunder, subject to any arrangements, additions or
clarifications, and the respective roles and responsibilities, agreed from time
to time between the Parties.


1.12    “Change Control Request” or “CCR” means the primary record in the
TrackWise® system in which the overall details of a change are captured and
monitored.


1.13
“Conform” or “Conforming” means, with respect to Product, that such Product:

(a) conforms, in all respects, to the Specifications, the Master Batch Record
and the manufacturing requirements set forth herein; (b) is free from defects,
material manufacture and workmanship; and (c) is manufactured according to the
Quality Agreement.


1.14    “FDA” means the United States Food and Drug Administration, or any
successor agency thereto performing similar functions.


1.15    “Facility” means the following DPT facility in which it will manufacture
Product: 307 East Josephine St., San Antonio, TX 78215, or such other
DPT-controlled facility as agreed in writing by COMPANY or as identified in the
Quality Agreement.


1.16    “Forecasted Needs” [***].


1.17    “Governmental Authority” means any court, agency, department, authority
or other instrumentality of any nation, state, country, city or other political
subdivision, including any Regulatory Authority.


1.18    “Label”, “Labeled”, or “Labeling” means all labels and other written,
printed, or graphic matter included or to be included upon: (i) the Product or
any container or wrapper utilized with Product or (ii) any written material
accompanying Product.


1.19    “Launch Year” means the period commencing on the first day following
DPT’s delivery of the initial invoice for Product to COMPANY and ending on
December 31 of such calendar year.


1.20    [***] and Package each Product. The Manufacturing Fee is quoted in
single final Product unit increments (i.e., by the bottle or tube). The
Manufacturing Fee shall include services for [***].





--------------------------------------------------------------------------------





The Manufacturing Fee does not include, without limitation, any technical or
development services support, Package engineering studies, validation studies or
support, FDA audit support, extensive reporting requirements, or additional
laboratory testing performed by an outside testing laboratory or testing beyond
that required in the Specifications. These services are in addition to the
Manufacturing Fee and shall be billed by the hour at DPT’s then-prevailing
Technical and Development Hourly Rate (as hereinafter defined) in accordance
with Article 7 contained herein. In addition, the Manufacturing Fee does not
include warehousing or distribution of Product, any materials costs or costs
associated with establishing or manufacturing new materials such as art charges,
die costs, plate costs, and packaging equipment change parts. [***].


1.21 Deliberately omitted


1.22    “Master Batch Record” means a formal set of instructions for the
manufacturing of the Product.


1.23    “Material Safety Data Sheet” or “MSDS” means written or printed material
concerning a hazardous chemical which is prepared in accordance with the
regulations promulgated by the Occupational Safety & Health Administration, or
any successor entity thereto.


1.24    “Materials Fee” [***].


1.25    “Minimum Order Quantity” means the smallest amount or number of a
chemical, device, excipient, Labeling or Packaging component that a vendor will
supply to DPT when it submits a purchase order to such vendor for such chemical,
device, excipient, Labeling or Packaging component.


1.26    “Package” or “Packaging” means all primary containers, cartons, shipping
cases, inserts or any other like material used in packaging, or accompanying, a
Product.


1.27    “Person” means an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency thereof.


1.28    “Product” means COMPANY’s proprietary product (currently named Amphora®,
but subject to a change in name before commercialization), NDA number 208352, in
finished form, for which FDA approval is being sought and ready for clinical use
and commercial sale and distribution.

1.29    “Project Protocol” means, in the event that COMPANY asks DPT to perform
services related to any Development Product (as described in Section 7.1), a
precise and detailed plan that is mutually agreed and executed by DPT and
COMPANY which carefully describes the nature and scope of services to be
rendered, Product to be delivered, and fees to be charged, including the
relevant Specifications therefor.


1.30    “Regulatory Authority” means any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity, including the FDA, with authority over the development,
manufacture or commercialization of any Product(s) in any jurisdiction in any
country where COMPANY may commercialize Product.







--------------------------------------------------------------------------------




1.31    “Specifications” means the requirements and standards for each Product
set forth on Schedule B, which may include (i) raw material specifications
(including chemical, micro, and Labeling and Packaging specifications); (ii)
sampling requirements (i.e., lab, chemical, and micro); (iii) compounding
module, including compounding process and major equipment; (iv) intermediate
specifications; (v) Packaging modules (including Packaging procedures, torque
and fill weights); and (vi) finished Product specifications release criteria
including DPT’s Acceptable Quality Limits (“AQLs”). Specifications shall be
established or amended from time to time upon the written agreement of both DPT
and COMPANY via a Change Control Request in accordance with Article 6 below.


1.32    “Standard Cost” means, with respect to materials, the average actual
cost to DPT of materials plus shipping and handling charges, incoming freight,
scrap/yield loss adjustments and any other recurring costs directly attributable
to acquiring such material(s).


1.33    “Standard Operating Procedures” or “SOPs” means DPT’s detailed, written
instructions to achieve uniformity of the performance of a specific process; the
instructions usually cover more than one task or area covered by cGMP
regulations.


1.34    “Stock Keeping Unit” or “sku” or “SKU” means a unique number assigned to
a finished product one unit of which shall consist of 12 filled applicators in
individual sealed foil pouches placed in serialized selling unit carton with
package insert.


1.35    “Technical and Development Hourly Rate” means the hourly rate charged by
DPT technical and development personnel for services provided to COMPANY by DPT
at the time such services are provided.


1.36
“Territory” means those countries set forth in Schedule D.



1.37    “Third Party” means any Person other than DPT, COMPANY or their
respective Affiliates.


1.38    “Total Price” means, for a unit of Product, the sum of the Manufacturing
Fee and the Materials Fee.







--------------------------------------------------------------------------------





1.39    “TrackWise®” means a global electronic record keeping system that is
used for, but not limited to, issuing and monitoring the completion of
activities related to change control.


1.40    Additional Definitions. Each of the following terms shall have the
meaning described in the corresponding Section of this Agreement indicated
below:


Term
Section
Agreement
...................................................................................
Preamble
Anti-Corruption Laws
.................................................................
9.3.1
AQLs
...........................................................................................
1.31
COMPANY.................................................................................
Preamble
COMPANY Indemnitees ............................................................
11.1.1
Confidential
Information.............................................................
10.1
Development Costs
.....................................................................
7.1.2
Development Product
..................................................................
7.1.1
Disclosing Party
..........................................................................
10.1
Dispute
........................................................................................
13.1
DPT
.............................................................................................
Preamble
DPT
Indemnitees.........................................................................
11.1.2
Effective
Date..............................................................................
Preamble
Extended Term
............................................................................
12.1
Force Majeure
.............................................................................
14.4
Indemnify
....................................................................................
11.1.1
Initial
Term..................................................................................
12.1
Laboratory
...................................................................................
4.4.4
Liabilities.....................................................................................
11.1.1
Party or Parties
............................................................................
Preamble
PPI
...............................................................................................
3.1.1
Prior CDA
...................................................................................
10.1
Receiving Party
...........................................................................
10.1
Recipients
....................................................................................
10.2
Rejected Product
.........................................................................
4.4.1
Term
............................................................................................
12.1
Third-Party Claim
.......................................................................
11.1.1
Trade Control
Laws.....................................................................
9.4.1



1.41    Interpretations. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections, Schedules mean the particular
Articles, Sections, Schedules to this Agreement and references to this Agreement
include all Schedules hereto. Unless context clearly requires otherwise,
whenever used in this Agreement: (i) the words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation;”
(ii) the word “or” shall have its inclusive meaning of “and/or;” (iii) the word
“notice” shall require notice in writing (whether or not specifically stated)
and shall include





--------------------------------------------------------------------------------




notices, consents, approvals and other written communications contemplated under
this Agreement; (iv) the words “hereof,” “herein,” “hereunder,” “hereby” and
derivative or similar words refer to this Agreement (including any Schedules);
(v) provisions that require that a Party or the Parties “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing; (vi) words of any gender include the other gender;
(vii) words using the singular or plural number also include the plural or
singular number, respectively; (viii) references to any specific law, or
article, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement thereof; and (ix) provisions
that refer to Persons acting “under the authority of DPT” shall include DPT’s
Affiliates and those Persons acting “under the authority of COMPANY” shall
include COMPANY’s Affiliates; conversely, those Persons acting “under the
authority of DPT” shall exclude COMPANY and its Affiliates and those Persons
acting “under the authority of COMPANY” shall exclude DPT and its Affiliates.

ARTICLE 2 MANUFACTURE AND SUPPLY


2.1    Manufacture and Purchase. During the Term and subject to the terms and
conditions of this Agreement, DPT agrees that it will manufacture and provide
Product to COMPANY (or COMPANY’s designed 3PL). [***] DPT shall use commercially
reasonable efforts to manufacture each Product in accordance with the
Specifications therefor, and in sufficient quantity to meet COMPANY’s Forecasted
Needs.


2.2    Commencement of Manufacturing for New Product. No later than [***] prior
to the estimated first delivery date of a new Product (or a new sku of an
existing Product), COMPANY agrees to notify DPT of its delivery requirements for
such new Product (or sku of an existing Product). COMPANY shall provide
Forecasted Needs covering the twelve (12) month period commencing on the first
day of the Launch Year in order to ensure timely delivery of Product. Firm
orders shall be issued for the [***] the COMPANY’s Forecasted Needs with
delivery dates based on the longest component lead time.







--------------------------------------------------------------------------------





2.3
Supply of Materials.




2.3.1    Materials Supplied by COMPANY. The Specification and/or each purchase
order shall set forth any material to be supplied by COMPANY to DPT for the
manufacture and supply of Product thereunder. COMPANY shall, at COMPANY’s cost
and expense, provide DPT with such materials at a minimum of [***] prior to
DPT’s scheduled start of production of Product requiring said materials and in
sufficient amounts for DPT’s manufacture of Product but not to exceed quantities
necessary to support twelve (12) months of the most recently supplied Forecasted
Needs or the Minimum Order Quantity, whichever is greater. COMPANY-supplied
material in excess of these amounts shall be either subject to storage fees or
returned to COMPANY at COMPANY’s expense. All COMPANY- supplied material shall
be shipped to DPT’s DDP (Incoterms 2010). In the event COMPANY ships or causes
to ship such material freight collect, DPT shall invoice COMPANY for the cost of
the freight plus a reasonable administrative fee which invoice shall be paid by
COMPANY promptly upon receipt. DPT is hereby authorized by COMPANY to return to
COMPANY, at COMPANY’s cost and expense, any portion of COMPANY-supplied material
for which no future production is planned. COMPANY shall be responsible for the
quality of all COMPANY-supplied materials. COMPANY shall be responsible for the
payment of all personal property and other taxes incident to the storage of
COMPANY-supplied material at DPT. DPT warrants that, during the Term, it will
maintain, for the benefit of COMPANY, complete and accurate records of the
inventory of all such COMPANY-supplied materials. If requested by COMPANY, DPT
will provide to COMPANY a monthly report of the ending monthly inventory balance
of all COMPANY-supplied materials stored at DPT. This reporting will be supplied
exclusively on DPT forms.








--------------------------------------------------------------------------------





2.3.2    Materials Supplied by DPT. DPT shall be responsible for the supply, at
the expense of COMPANY, of all other components necessary for the manufacture of
Product. If the applicable Specification requires that DPT utilize supplier(s)
for raw materials and components that are not validated and approved DPT
supplier(s) as of the Effective Date, then materials and components from such
supplier(s) shall be treated as COMPANY-supplied materials until such time as
DPT can, using commercially reasonable efforts, validate and approve such new
supplier(s) at its earliest reasonable opportunity. Following such validation
and approval, such materials and components will be treated as DPT-supplied. In
the event that DPT is unable to validate and approve such new supplier(s), such
products and materials will remain COMPANY-supplied for purposes of this
Agreement. Any cost associated with validating and approving new supplier(s)
borne by COMPANY if the new supplier(s) is only used to make Product, but shall
be borne by DPT if used for other DPT customers’ products. Except as provided
above, supplier qualification services are not part of the manufacturing
services to be performed and DPT shall have no obligation to qualify new
suppliers. All DPT-supplied materials will be billed to COMPANY on the
respective invoice for Product, into which such DPT-supplied material was
converted, as part of the Materials Fee.


2.3.3    Packaging and Labeling. COMPANY shall provide DPT with Specifications
(including art proofs) for Packaging and Labeling of each Product, and DPT shall
purchase, at the expense of COMPANY, such Packaging and Labeling in accordance
with the Specifications. COMPANY assumes responsibility and liability for the
content of all Labeling and Packaging and compliance with Applicable Laws.


2.3.4    Additional Charges. COMPANY shall be responsible for any additional
charges (including, but not limited to, items such as brokerage fees, courier
expenses, duty fees payable, etc.) that are incurred in the procurement of any
materials, including Packaging and Labeling components, as detailed in the
immediately preceding sub-sections 2.3.1, 2.3.2 and 2.3.3; required for the
manufacture of each Product, irrespective of which Party to the Agreement is
responsible for supplying such items.


2.4
Supply of Product.



2.4.1    Purchase of Product. COMPANY agrees to purchase from DPT all Product
manufactured for COMPANY by DPT in accordance with COMPANY’s purchase orders or
Forecasted Needs. Product shall be ordered by COMPANY by the issuance of
separate, pre- numbered purchase orders in increments of full Batches and in
Minimum Order Quantities.



2.4.2    Forecasted Needs. COMPANY shall provide DPT with its [***] projection
with specific data as to its Forecasted Needs on or before December 13, 2019.
Such Forecasted Needs shall be updated by COMPANY monthly on or before the 10th
day of each calendar month on a rolling twelve (12) month basis. It is
understood and agreed that with respect to all Forecasted Needs issued to DPT by
COMPANY pursuant to the terms hereof, the forecast for the first three (3)
months thereof shall constitute a firm order for Product, to the extent not the
subject of a previous firm order, regardless of receipt of COMPANY’s actual
purchase order. COMPANY shall provide DPT with a confirmatory purchase order on
or before the 10th day of each calendar month. [***] prior to the requested
delivery date in order to accommodate fluctuations in production demands. The
remaining [***] of the Forecasted Needs shall be utilized by DPT for purposes of
material acquisition on behalf of COMPANY and DPT production planning. DPT shall
attempt to





--------------------------------------------------------------------------------




minimize the material inventory purchased on behalf of COMPANY. Certain
materials, however, may have long lead times or require a Minimum Order
Quantity. Therefore, with the exception of alginic acid (which typically has
only a nine-month shelf life, and which therefore should be purchased by DPT no
later than six-months from its date of manufacture) DPT may order the chemical
and Packaging components necessary to support up to six (6) months of COMPANY’s
Forecasted Needs, or the applicable Minimum Order Quantity, whichever is
greater. Should COMPANY subsequently reduce its Forecasted Needs, COMPANY will
be financially responsible for any material purchased by DPT on COMPANY’s
behalf; provided that COMPANY is not permitted to reduce COMPANY’s Forecasted
Needs for any three (3)-month period constituting a firm order. Any such
material which is subsequently rendered in excess of that required to support up
to [***] of COMPANY’s Forecasted Needs may be subject to storage and inventory
carrying fees. DPT may require a deposit for such materials.





--------------------------------------------------------------------------------





2.5
Orders.



2.5.1    Time of Issuance. COMPANY shall issue written purchase orders for
Product to DPT at [***] prior to the requested delivery dates if the
requirements are at or below [***] of the applicable Forecasted Needs, and at
least [***] prior to the requested delivery dates if the requirements exceed the
Forecasted Needs by [***]. Each such written purchase order shall be subject to
acceptance by DPT.


2.5.2    Contents of Purchase Orders. COMPANY’s purchase orders shall designate
the desired quantities of each Product, delivery dates and destinations, each in
accordance with this Section 2.5. This Agreement allows for up to three (3)
shipping destinations per batch of Product. Additional destinations can be
accommodated for a shipping preparation fee to be negotiated by DPT and COMPANY.


2.5.3    Shipment. Shipment of Product shall be in accordance with COMPANY
instructions, provided that such instructions comply with Applicable Law.
Product will be shipped to COMPANY or its designated 3PL provider promptly
following release, freight collect. If COMPANY requests DPT to make any
miscellaneous small shipments of Product, material, or other items on COMPANY’s
behalf, COMPANY agrees to reimburse DPT for any shipping charges incurred by
DPT.



2.5.4    Delivery Terms. All shipment of Product detailed in Schedule B hereof
shall be EXW (Incoterms 2010) DPT’s Facility. Title to, and risk of loss for,
Product, shall transfer from DPT to COMPANY when DPT makes the Product available
to COMPANY at DPT’s Facility. COMPANY shall bear all risk of loss, delay, or
damage in transit, as well as cost of freight and insurance.







--------------------------------------------------------------------------------





2.6    No Conflicting Terms.. The terms and conditions of this Agreement shall
be controlling over any conflicting terms and conditions stated in any purchase
order or Specifications (unless otherwise stipulated in writing referencing this
Section 2.6). The Parties acknowledge that SOPs are considered supplemental to
Master Batch Records, Specification documents and standard methods of analysis.
Specific instructions in Master Batch Records, Specification documents and
standard methods of analysis will supersede instructions in SOPs (unless
otherwise stipulated in the SOP document).


2.7    Supply Failure. Subject to the terms of this Agreement, and provided that
such failure is not attributable to any inaction or action caused by COMPANY and
accepting normal yield losses associated with the production of each Batch, in
the event that DPT fails to deliver at [***] of the quantity of Product set
forth in any purchase order: (i) on or before the date [***] or (ii) on or
before the date [***] after the delivery date (but in the case of (ii) only if
such late delivery occurs in [***] status. Without limiting its obligations
herein, DPT shall, within two (2) business days of becoming aware (if
commercially feasible), inform COMPANY of any known or anticipated events or
conditions that may result in such a Supply Failure.


2.8    Consequences of and Remedies for a Supply Failure. In the event of a
Supply Failure, and without limiting any other remedy available to the COMPANY
at law or equity:
(i) [***].


2.9    Limited Nonexclusivity. [***].

2.10    Safety Stock. Any requested safety stock must be agreed upon via side
letter between the parties. COMPANY shall take delivery of any remaining of
safety stock upon termination or expiration of this Agreement.







--------------------------------------------------------------------------------





ARTICLE 3 PRICING AND PAYMENT


3.1
Product Price



3.1.1    Manufacturing Fees. The initial Manufacturing Fees to be paid by
COMPANY to DPT are set forth in Schedule C. DPT reserves the right to raise the
Manufacturing Fees if change(s) to Applicable Law, including, but not limited to
GMP or changes made under Article 6, increase the cost of manufacturing of the
Product or of any other activities contemplated under this Agreement. In
addition, the Parties hereto agree that increases to the Manufacturing Fees set
forth in Schedule C shall be negotiated, in good faith, at the beginning of each
calendar year. If the Parties are unable to agree on a re-negotiated price at
[***].
[***].


In addition, Manufacturing Fees are based on annual volumes for Product. [***].


Prices for new Product or new Product sizes, new batch sizes or Product
configuration changes not initially included in Schedule C, shall be negotiated
and DPT and COMPANY shall arrive at a mutual agreement with respect to prices at
the time said new Product or new Product sizes are added to Schedule B.


Costs associated with establishing, testing or manufacturing components or new
materials such as reference standards, reagents, art charges, die costs, molding
or tooling costs, plate costs, and packing equipment change parts will be
invoiced to COMPANY at DPT’s cost on a net thirty (30) basis and COMPANY agrees
to reimburse DPT for any such authorized expenditures made on COMPANY’s behalf.


3.1.2    Materials Fees and Other Costs. The initial Materials Fees to be paid
by COMPANY to DPT are listed in Schedule C. For the Launch Year, the Materials
Fee will be listed



in Schedule C [***]. After the Launch Year, the Materials Fee will be adjusted
(up or down) once annually at the beginning of each calendar year and Schedule C
shall be amended accordingly based on changes in DPT’s Standard Cost for
materials. In the event, however, the total underlying costs of Material Fee for
a Product increases during any calendar year [***], DPT will provide documented
cost justifications to COMPANY in connection with such cost change(s).
Thereafter DPT may promptly upon the effective date of such increase, increase
its Materials Fee for said Product to COMPANY to compensate for the increase in
such costs.


Material Fees for new Product or new Product sizes, new batch sizes or Product
configuration changes not initially included in Schedule C, shall be established
prior to the time of first production.


3.1.3    [***].


3.2    Payment. Payment for all deliveries of Product and services shall be made
in U.S. Dollars (USD), [***] days after the date of DPT’s invoice therefor.
Invoices shall be generated upon shipment of Product from DPT. Total invoice
price shall be equal to the quantity of Product times the Total Price per unit
of Product effective on the date of the Product release, as listed in Schedule
B. Payments shall be made by check, wire transfer, electronic fund transfer or
through other





--------------------------------------------------------------------------------




instrument accepted by DPT. Payments by wire or electronic fund transfer should
be made to the following: [***].

3.3    Late Payment. A late fee of [***] of total invoice can be added each
month for late payments. DPT, at its sole discretion, has the right to
discontinue COMPANY’s credit on future orders and to put a hold on any
production or shipment of Product if COMPANY is late in making payment [***].
Such hold on production or shipment shall not constitute a breach of this
Agreement by DPT. In the event credit is discontinued, [***] material deposit
paid by COMPANY to DPT will be required prior to DPT ordering any additional
materials. In addition, [***] will be required prior to DPT manufacturing any
Product and the balance of the invoice for such Product must be paid in full
prior to shipment.







--------------------------------------------------------------------------------





3.4    Destruction Costs. DPT reserves the right to invoice COMPANY for all of
the costs of destruction of any Product, unless such destruction relates to a
Rejected Product arising from DPT’s failure to comply with applicable written
procedures which renders the Product not Conforming or unmarketable. In either
case DPT will supply a certificate of destruction without charge additional
charge to COMPANY.


3.5    Taxes. COMPANY shall bear all taxes, whether direct or indirect
(including, by way of example, corporate income, sales and transfer taxes, and
VAT), levies, and duties (including customs duties) as may be imposed on COMPANY
under Applicable Law (or for which COMPANY is required to act as withholding
agent by any governmental body or authority on the subject matter of this
Agreement), and COMPANY shall be responsible for the timely payment of such
amounts to such governmental body or authority.


ARTICLE 4 PRODUCT TESTING



4.1    Certificates of Analysis/Conformance. Unless otherwise provided to the
contrary in the Quality Agreement, DPT shall test each finished lot of Product
purchased pursuant to this Agreement before delivery to COMPANY. Each
Certificate of Analysis shall set forth the items tested, specifications and
test results for each finished lot delivered. DPT shall send two (2)
Certificates of Analysis and one (1) Certificate of Conformance to COMPANY at
the time of the release of Product. Extraordinary reporting or documentation,
outside this Agreement, may be subject to an additional charge by DPT.


4.2    Stability Testing. DPT shall perform its standard stability test program
as defined in DPT’s SOPs or as separately agreed to in accordance with a CCR for
each Product contained herein. COMPANY shall receive a copy of the report
generated in DPT’s Annual Product Review for each Product in DPT’s standard form
as long as DPT is continuing to produce such Product for COMPANY and for as long
as COMPANY’s account is current. If COMPANY elects to perform



its own stability testing on Product, COMPANY agrees to provide DPT with a copy
of the results from such testing on an annual basis.


4.3    Validation Studies or Additional Testing. It is understood and agreed by
the Parties hereto that unless otherwise agreed, any validation studies shall be
the sole responsibility of COMPANY except the validation of any equipment owned
by DPT shall be at DPT’s expense. The Parties agree that for any validation
studies or additional testing to be performed by DPT in connection with the
Product, DPT and COMPANY shall enter into a specific written Project Protocol
establishing methodology and pricing for such services.







--------------------------------------------------------------------------------





4.4
Rejected Product



4.4.1    Rejection of Product by COMPANY. COMPANY may reject any Product which
fails to meet the Specifications in accordance with this Section 4.4 (“Rejected
Product”). COMPANY shall, within thirty (30) days after its receipt of any
shipment of Product and related Certificate of Analysis/Conformance of Product
batch (as described in Section 4.1 hereof), notify DPT in writing of COMPANY’s
rejection of the Product, specifying why the Product batch failed to meet the
Specifications, and any claim relating to the Rejected Product batch accompanied
with the supporting analyses or documentation. COMPANY’s failure to provide
rejection such notification within the thirty (30) day period specified above
will be deemed for purposes of the Agreement to constitute COMPANY’s acceptance
of such Product batch. COMPANY shall grant to DPT the right to inspect or test
said Product batch. All necessary samples of Rejected Product shall be delivered
to DPT and submitted for inspection and evaluation by DPT in accordance with
DPT’s SOPs to determine whether or not said Product meet the Specifications.


4.4.2    Replacement of Rejected Product. As to any Rejected Product agreed by
the Parties as failing to meet the Specifications or determined by the
Laboratory not to meet the Specifications, pursuant to Section 4.4.4 below
(including in each case phases of or complete batches of bulk Product), DPT
shall replace such Rejected Product (in an agreed upon batch order quantity, but
in no event less than full batch increments) promptly after all requisite
materials are available to DPT for the manufacture of replacement Product with
costs allocated pursuant to Section 4.4.3 below.


4.4.3    Responsibility for Costs. For all of the validation batches of a
Product produced by DPT, or in the event a Rejected Product fails to comply with
the Specification due to COMPANY-supplied information, formulations or
materials, or otherwise due to improper storage, transport or other mishandling
by COMPANY, [***] Rejected Product including the cost of destruction of the
Rejected Product, which shall be conducted and managed by DPT. Upon the
completion of all necessary validation batches in the event a Rejected Product
fails to comply with the Specification due to DPT’s failure to comply with the
applicable written procedures and such failure renders the Product
non-Conforming or unmarketable, DPT shall bear [***]. In the event Rejected
Product fails to comply with the Specification, but such failure is not due to
either COMPANY-supplied information, formulations or materials or otherwise due
to improper storage, transport or other mishandling by COMPANY, or DPT’s failure
to follow written procedures, [***]

related to such Rejected Product. Destruction of Rejected Product shall be in
accordance with all Applicable Laws.







--------------------------------------------------------------------------------





4.4.4    Resolution of Conflict. If DPT does not agree with COMPANY’s
determination that the Product fails to conform to the Specifications, then DPT
shall so notify COMPANY within thirty (30) days of receipt of COMPANY’s notice
of non-conformity with respect to such Product and (if requested) Product
sample. In the event of: (i) a conflict between the Parties with respect to the
conclusions to be drawn from any test results or, (ii) a difference of opinion
between the Parties regarding the rejection of any batch by DPT with respect to
any shipment of Product in such batch, a sample of such Product batch shall be
submitted by DPT to an independent testing organization, or to a consultant of
recognized repute within the United States pharmaceutical industry, in either
case mutually agreed upon by the Parties (such organization or consultant, the
“Laboratory”), the appointment of which shall not be unreasonably withheld or
delayed by either Party, for testing against the Specifications utilizing the
methods set out in the Specifications. The determination of the Laboratory with
respect to all or part of any shipment of Product shall be final and binding on
the Parties. The fees and expenses of the Laboratory testing shall be borne
entirely by the Party against whom such Laboratory’s findings are made. If
results from the Laboratory are inconclusive, final resolution will be settled
in accordance with Article 13 below.



4.4.5    Product Recall. Each of DPT and COMPANY will immediately inform the
other in writing if it believes one or more lots of any Product(s) should be
subject to recall from distribution, withdrawal or some other field action. In
the event it is determined that such a recall resulted from a breach by either
Party of any of its representations, warranties, duties or obligations under the
Agreement, such Party shall be responsible for the costs of the recall and shall
reimburse the other Party as necessary; provided that if both Parties share
responsibility with respect to such recall, the costs shall be shared in the
ratio of the Parties’ contributory responsibility. COMPANY shall, with respect
to any recall of any Product, abide by all Healthcare Distribution Management
Association published guidelines for product recall reimbursement in effect at
the time of the recall. In the event that any such recall results solely from
the breach of DPT’s warranties under this Agreement, DPT shall be responsible
for the [***] of such recall, in any case not to exceed [***] per Product recall
incident, as well as for the cost [***].


ARTICLE 5
REGULATORY AND QUALITY RESPONSIBILITIES


5.1    Materials Testing. For each lot of materials supplied by COMPANY, DPT
shall perform the quality control and inspection tests as set forth in the
Specifications unless COMPANY has made arrangements in writing to supply
pre-approved material. All materials and Packaging supplies shall, when received
by DPT, be submitted for analysis and evaluation in accordance with DPT’s SOPs
to determine whether or not said materials or Packaging supplies meet the
Specifications. DPT shall have the right to reject any pre-approved material
which does not conform with the Specifications. The cost of all such analyses
and evaluations shall be borne by DPT except as otherwise provided in Section
2.3 of this Agreement. DPT agrees to maintain and, if necessary, make available
records of all such analyses and evaluations.








--------------------------------------------------------------------------------





5.2    Material Safety Data Sheets. Prior to DPT’s receipt and testing of any
materials components or finished Product, and as a condition precedent of any
testing or formulation work by DPT pursuant to this Agreement, COMPANY shall
provide DPT with Certificates of Analysis and MSDS sheets for any materials
supplied by COMPANY, as well as any finished Product and any components to be
supplied by COMPANY which is necessary for the manufacture of each Product. Any
materials, components or Product requiring disposal shall be presumed hazardous
unless otherwise provided in the MSDS information provided.


5.3    Regulatory Inspection. DPT shall advise COMPANY if an authorized agent of
the FDA, EMA or other Regulatory Authority or Governmental Authority visits
DPT’s manufacturing facility and requests or requires information or changes
which specifically pertain to any Product. Any time spent on Regulatory
Authority or Governmental Authority visits or requests specific to Products will
be billed to COMPANY by DPT at DPT’s standard hourly rates.


5.4    Regulatory Communications & Filings. COMPANY agrees to provide DPT with
copies of any sections of NDA’s, ANDA’s, 510(k)’s or other regulatory filings
and Regulatory Authority correspondence applicable to each Product manufactured
or tested by DPT, and copies of any changes in or updates to the same as they,
from time to time, hereafter occur.


5.5    Access to DPT’s Facilities. During the Term, COMPANY shall have access to
DPT’s facilities at a mutually agreeable time for the sole purpose of auditing
DPT’s compliance with cGMP and the Act in the manufacture of Products hereunder.
Such access shall in no way give COMPANY the right to any of DPT’s confidential
or proprietary information. Furthermore, such audits shall normally be limited
in frequency to [***] employees of COMPANY who are subject to written
obligations of confidentiality and non-use at least as protective of DPT and
DPT’s Confidential Information as the terms of this Agreement.



ARTICLE 6
CHANGES TO PROCESS OR PRODUCT


6.1    Changes by COMPANY. If COMPANY at any time requests a change to any
Product and DPT agrees such change is reasonable with regard to Product
manufacture; (i) such change shall be incorporated within the Master Batch
Record or Specifications via a written CCR reviewed and agreed upon in writing
by both DPT and COMPANY; (ii) the Parties shall adjust the Total Price of
Product, if necessary, and Schedule B shall be amended accordingly; and (iii)
COMPANY shall pay DPT for the costs associated with such change including, but
not limited to, any additional development or validation studies required,
charged at DPT’s then-prevailing R&D rates.


6.2    Changes by DPT. DPT agrees that any changes to the Product developed by
DPT, which may be incorporated into the Product shall require the written
approval of COMPANY via a CCR prior to such incorporation. At the time of such
incorporation, such changes shall become part of the Specifications. It is also
agreed that any filings with any Regulatory Authority necessitated by any such
change shall be the sole responsibility of COMPANY.










--------------------------------------------------------------------------------





6.3    Changes or Fees by Regulatory Authorities. The Parties agree that any
changes required by a Regulatory Authority, shall be incorporated into the
Product as evidenced by the written approval of COMPANY via a CCR prior to such
incorporation. Any actual or potential additional Product costs, fees or
expenses, including but not limited to items such as regulatory user fees,
serialization fees or similar such items shall be the sole responsibility of
COMPANY. At the time of such incorporation, such changes shall become part of
the Specifications. If DPT is required by Regulatory Authority to perform
validation studies for purposes of validating new manufacturing process or
cleaning procedures or new material and finished Product assay procedures with
respect to Product in order to continue to engage in the manufacture of said
Product for COMPANY, such studies shall be agreed to by the Parties and set
forth in a new Project Protocol. In the event the Parties are unable to reach
agreement with respect to such Project Protocol, then DPT shall be under no
obligation to perform such studies or otherwise continue the manufacture of the
Product affected by said regulation. Any costs to DPT resulting from the
operation of this Section 6.3 shall be reimbursed by COMPANY by way of
adjustments to the Manufacturing Fee, Materials Fee or via an annual charge.


6.4    Obsolete Inventory. Any COMPANY-specific inventory relating to a Product
or Development Product (as defined below), including, but not limited to,
materials, expired materials, work-in-process, bulk Development Product, waste
by-products, testing supplies, stability samples, work-in-process, and any
Product or finished good rendered obsolete as a result of formula, artwork,
Minimum Order Quantities, or Labeling or Packaging changes requested by COMPANY
or by changes required by a Regulatory Authority, or at the conclusion, revision
or termination of the development project shall be reimbursed to DPT by COMPANY
at DPT’s Materials Fee and unless otherwise instructed by COMPANY and agreed to
by DPT, will be shipped to COMPANY for destruction by COMPANY. COMPANY shall
bear one hundred percent (100%) of all shipping and destruction costs related to
said obsolete inventory. COMPANY shall destroy any such inventory in accordance
with all Applicable Laws and COMPANY shall Indemnify (as hereinafter defined)
DPT for any liability, costs or expenses, including attorney’s fees and court
costs, relating to COMPANY’s failure to dispose of such inventory in accordance
with such laws and regulations. COMPANY shall also provide DPT with all
manifests and other applicable evidence of proper destruction as may be
requested by DPT or required by applicable law. DPT shall provide written
notification to COMPANY of its intent to dispose of or store obsolete inventory.
If DPT does not receive disposition instructions from COMPANY within thirty (30)
days from date of notification, obsolete inventory remaining at DPT’s facilities
shall be subject to a deposit covering the standard cost of the obsolete
inventory and storage and or destruction fees at DPT’s discretion.


ARTICLE 7

TECHNICAL & DEVELOPMENT SERVICES


7.1
Technical & Development Services



7.1.1    Development Product. From time to time, COMPANY may request, in
writing, that DPT evaluate, develop, manufacture, test or provide price
quotations for certain new items which may become Product (hereinafter referred
to as “Development Product”) on behalf of COMPANY. If DPT agrees to perform such
services, DPT shall so notify COMPANY within thirty (30) days of its receipt of
COMPANY’s proposal. To the extent that DPT agrees to perform





--------------------------------------------------------------------------------





any services hereunder for COMPANY, DPT shall only be obligated to act in good
faith and to use reasonable efforts to accomplish the desired results as
outlined in the relevant Project Protocol. Nothing herein shall obligate DPT to
achieve any specific results and DPT makes no warranties or representations that
it will be able to achieve the desired results.


7.1.2    Project Protocol. Should DPT agree to perform any services hereunder,
DPT shall submit a written development proposal in the form of a Project
Protocol to COMPANY identifying DPT’s best estimate of the cost of such services
(the “Development Costs”). This estimate shall include, but not be limited to,
labor hours for development, testing, scale up, stability, report writing, etc.,
as well as all reasonably foreseeable associated tasks and expenses. If this
estimate is acceptable to COMPANY and COMPANY so notifies DPT by approving the
Project Protocol in writing, DPT shall begin work as outlined in the Project
Protocol. It is understood between both Parties that during any development
project unforeseen circumstances may evolve, including, but not limited to,
termination of any further activity due to unacceptable results, significant
reevaluation due to marginal results. DPT will promptly notify COMPANY of any
such unforeseen circumstances before proceeding at which time either COMPANY or
DPT may terminate the project or mutually agree to amend or completely revise
the Project Protocol. In the case where the project is terminated or revised,
COMPANY will be obligated to pay for all of the work performed by DPT up to that
point plus any noncancellable expenses incurred by DPT in connection with the
relevant Project Protocol.


7.1.3    Costs. Material costs involved will be billed to COMPANY [***]. The
Development Costs shall be paid to DPT in accordance with DPT’s standard
invoicing procedures regardless of whether DPT is able to accomplish the results
which COMPANY requested. All invoices shall be paid by COMPANY in accordance
with Article 3 above.







--------------------------------------------------------------------------------





7.2    Commercial Production of Development Project. . At or near the beginning
of any development project, DPT agrees to send to COMPANY a written proposal
which will provide a good faith estimate of Manufacturing Fees and Materials
Fees along with related assumptions. It is agreed that such manufacturing
requirements shall be binding upon any assignee, licensee, or other Third Party
marketing any new Development Product. The price which COMPANY (or any such
Third Party) shall pay to DPT for such Product shall be based upon the
Manufacturing Fee and Material Fee estimate provided in good faith by DPT under
this Section 7.2 subject to revision for final packaging configuration and final
cost and Manufacturing Fee and Material Fee adjustment pursuant to Article 3.
Once COMPANY completes the development of a finished product prototype (which
shall include final primary container selection filled with Development
Product), DPT will provide an updated estimate of the Manufacturing Fee. DPT may
also provide an updated estimate of the Materials Fee, should specifications be
known for these items at such time.


ARTICLE 8 INTELLECTUAL PROPERTY


8.1    No Licenses. COMPANY neither transfers nor licenses DPT by operation of
this Agreement under any of its patent rights, copyrights or other proprietary
rights, except as specifically set forth in this Agreement.



8.2    Ownership of Inventions. [***].


8.3    Licenses to COMPANY. DPT agrees that if, in the course of performing the
services required of DPT to manufacture and Package each Product, DPT
incorporates into any Project IP or Product or utilizes in the performance of
the services required of DPT to manufacture and Package each Product any
pre-existing invention, discovery, original works of authorship, development,
improvements, trade secret, concept, or other proprietary information or
intellectual property right owned by DPT or in which DPT has an interest (“Prior
Inventions”), DPT hereby grants COMPANY a non-exclusive, royalty-free,
perpetual, transferable, worldwide license (with the right to grant and
authorize sublicenses) under such Prior Inventions to make, have made, use,
import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit the Project IP and
Product. DPT will not knowingly incorporate any invention, improvement,
development, concept, discovery, work of authorship or other proprietary
information owned by any third party into any Project IP or Product without
COMPANY’s prior written permission.







--------------------------------------------------------------------------------





ARTICLE 9 REPRESENTATIONS AND WARRANTIES



9.1    DPT Warranties and Representations.    DPT represents and warrants the
following:



9.1.1    DPT is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Texas.


9.1.2    DPT has all requisite power and authority to enter into this Agreement.
The Person signing this Agreement has the necessary corporate authority to
legally bind DPT to the terms set forth herein.


9.1.3    DPT’s execution of this Agreement and performance of the terms set
forth herein will not cause DPT to be in conflict with or constitute a breach of
its organizational documents nor any other agreement, court order, consent
decree or other arrangement, whether written or oral, by which it is bound.


9.1.4    This Agreement is a legal, valid and binding obligation, enforceable
against DPT in accordance with the terms and conditions hereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies.


9.1.5    To DPT’s knowledge, the practice of any DPT Intellectual Property (as
defined in Section 8.2) does not infringe any Third Party intellectual property
right(s).


9.1.6    DPT will provide COMPANY with prompt written notice if any of the
representations and warranties in this Section 9.1 become untrue.







--------------------------------------------------------------------------------





9.2    COMPANY Warranties and Representations. COMPANY represents and warrants
the following:


9.2.1    COMPANY is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.


9.2.2    COMPANY has all requisite power and authority to enter into this
Agreement. The Person signing this Agreement has the necessary corporate
authority to legally bind COMPANY to the terms set forth herein.


9.2.3    COMPANY’s execution of this Agreement and performance of the terms set
forth herein will not cause COMPANY to be in conflict with or constitute a
breach of its organizational documents nor any other agreement, court order,
consent decree or other arrangement, whether written or oral, by which it is
bound.


9.2.4    To COMPANY’s knowledge and belief, there are no suits, actions, claims,
proceedings, or investigations pending or threatened by or before any court, by
any Person relating to Product and matters set forth herein.


9.2.5    COMPANY’s execution of this Agreement and performance hereunder are in,
and will be in, compliance with any Applicable Law in all material respects.


9.2.6    This Agreement is a legal, valid and binding obligation, enforceable
against COMPANY in accordance with the terms and conditions hereof, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies.

9.2.7    COMPANY shall bear sole responsibility for all material supplied by
COMPANY to DPT, including the pre-approved material and the validity of all test
methods and appropriateness of all Specifications. In addition, COMPANY shall
bear sole responsibility for all regulatory approvals, filings, and
registrations and adequacy of all validation, stability, and preservative
efficacy studies. COMPANY further warrants that it has obtained (or will obtain
before required by Applicable Law) any and all necessary approvals from all
applicable Regulatory Authorities necessary to manufacture and distribute all
Product under this Agreement.


9.2.8    As of the Effective Date, there are no claims, judgments or settlements
against or owed by COMPANY or its Affiliates, or pending or threatened claims or
litigation, relating to API, Products, Packaging and Labeling or any
Company-supplied materials.







--------------------------------------------------------------------------------





9.2.9    COMPANY will provide DPT with prompt written notice if any of the
representations and warranties in this Section 9.2 become untrue.


9.3
Anti-Corruption.



9.3.1    COMPANY understands that DPT is required to and does abide by the
United States Foreign Corrupt Practices Act, the United Kingdom Bribery Act and
any other applicable anti-corruption laws (collectively, the “Anti-Corruption
Laws”). COMPANY represents and warrants that no one acting on its behalf will
give, offer, agree or promise to give, or authorize the giving directly or
indirectly, of any money or thing of value to anyone as an inducement or reward
or favorable action or forbearance from action or the exercise of influence
(a) to any governmental official or employee (including employees of
government-owned and government-controlled corporations or agencies), (b) to any
political party, official of a political party, or candidate, (c) to an
intermediary for payment to any of the foregoing, or (d) to any other Person in
a corrupt or improper effort to obtain or retain business or any commercial
advantage, such as receiving a permit or license.


9.3.2    COMPANY understands that DPT may immediately suspend its manufacture
and supply of Product, in its sole discretion and without notice, if the actions
or inactions of COMPANY are found to be in violation of the Anti-Corruption
Laws.


9.3.3    Each Party warrants that all Persons acting on its behalf will comply
with all Applicable Laws in connection with all work under this Agreement,
including the Anti- Corruption Laws if any, prevailing in the country(ies) in
which such Party has its principal places of business.


9.3.4    Each Party further warrants and represents that should it learn or have
reason to suspect any breach of any representation or warranty in this Section
9.3 it will immediately notify the other Party.


9.3.5    Upon receipt of such Notice refer to above (or upon determination that
such Notice should have been given) DPT may appoint a certified public
accounting firm to



perform a financial audit to determine whether COMPANY is in compliance with the
terms of this Section 9.3. COMPANY hereby agrees to grant the certified public
accounting firm commercially reasonable access to its books, records, systems
and accounts to the extent they pertain to transactions covered by this
Agreement and are necessary for such purpose.


9.4
Trade Control Laws.



9.4.1    Each Party will fully comply with all applicable export control,
economic sanctions laws and anti-boycott regulations of the United States of
America and other governments, including the U.S. Export Administration
Regulations (Title 15 of the U.S. Code of Federal Regulations Part 730 et seq.)
and the economic sanctions rules and regulations implemented under statutory
authority or President’s Executive Orders and administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (Title 31 of the
U.S. Code of Federal Regulations Part 500 et seq.) (collectively, “Trade Control
Laws”).







--------------------------------------------------------------------------------




9.4.2    Each Party acknowledges and confirms that Trade Control Laws apply to
its activities, its employees and Affiliates under this Agreement.


9.4.3    COMPANY acknowledges that it shall be solely and exclusively
responsible for the preparation of all import and export documentation and
compliance with all applicable Trade Control Laws, except as otherwise agreed by
the Parties in writing. COMPANY represents and warrants that is shall not take
any unilateral action to identify or otherwise name DPT as the importer or
exporter of record for any of the aforementioned items.


9.4.4    No Product will be directly or indirectly shipped by the other Party to
any country subject to U.S. or U.N. economic sanctions without the necessary
licenses, even for transfer to non-sanctioned countries, and only after the
express written consent of DPT, in its sole discretion.


9.4.5    DPT shall not be required by the terms of this Agreement to be directly
or indirectly involved in the provision of goods, services or technical data
that may be prohibited by applicable Trade Control Laws if performed by DPT. It
shall be in the sole discretion of DPT to refrain from being directly or
indirectly involved in the provision of goods, services or technical data that
may be prohibited by applicable Trade Control Laws.


9.4.6    Each Party hereby represents and warrants that it is not included on
any of the restricted party lists maintained by the U.S. Government, including
the Specially Designated Nationals List administered by the U.S. Treasury
Department’s Office of Foreign Assets Control; the Denied Persons List,
Unverified List or Entity List maintained by the U.S. Commerce Department’s
Bureau of Industry and Security; or the List of Statutorily Debarred Parties
maintained by the U.S. State Department’s Directorate of Defense Trade Controls.


9.4.7    Each Party shall commit to maintaining awareness of the importance of
Trade Control Laws throughout its organization. Each Party shall take such
actions as are necessary and reasonable to prevent Product from being exported
or re-exported to any country, entity or individual subject to U.S. trade
sanctions, unless prior approval of the other Party, and relevant permission or
license from the U.S. government has been obtained.







--------------------------------------------------------------------------------





9.4.8    Each Party will keep accurate and consistent records of all
transactions under this Agreement covered by the Trade Control Laws for a
minimum of five (5) years from the date of export or re-export; the date of
expiration of any applicable license; or, other approval or reliance on any
application of license exception or exemption.


9.4.9    COMPANY shall be the importer or exporter of record for all such import
or export activities. COMPANY shall cooperate with DPT as reasonably necessary
to permit DPT to comply with the laws and regulations of the United States,
including Trade Control Laws and Anti-Corruption Laws, and the laws and
regulations other country relating to the control of import or export of
Product, Active Pharmaceutical Ingredient, chemical, Labeling or Packaging
components (or related technical information or data).


9.5
DPT Product Warranties. DPT represents and warrants that:



9.5.1    All Product delivered by DPT shall have been manufactured by DPT in
substantial compliance with applicable FDA regulations and current Good
Manufacturing Practices as that term is defined under the Act.


9.5.2    All Product sold pursuant to this Agreement by DPT during the Term, at
the time of pick-up by COMPANY, will have been manufactured in accordance with
the Specifications for the release of the Product or pursuant to exceptions
approved by COMPANY at the time of manufacture. Notwithstanding the foregoing,
however, no warranty is made by DPT for Product that is rendered non-Conforming
by reason of a COMPANY-supplied material, provided that such material has been
tested and cleared by DPT as provided in Section 5.1 or the Quality Agreement.


9.6
COMPANY Product Warranties. COMPANY represents and warrants that:



9.6.1    All Labeling, copy and artwork approved, designated or supplied by
COMPANY shall be in compliance with all Applicable Laws. Compliance with all
Applicable Laws concerning Packaging and Labeling shall be the sole
responsibility of COMPANY, provided that DPT purchases such Packaging and
Labeling as provided in Section 2.3.3.


9.6.2    No COMPANY designated formulas, components or artwork related to the
Product violate or infringe any patent, copyright or trademark laws.


9.6.3    COMPANY has either: (i) an Investigational New Drug (IND) designation;
or (ii) the approval of the FDA to manufacture, sell and distribute the Product
into the consumer marketplace and COMPANY assumes any and all responsibility for
the manufacture, sale and distribution of the Product in the event that such
approval was never provided by the FDA, or was initially provided but
subsequently withdrawn by the FDA.


9.6.4    The manufacture, sale, offer for sale, use, import and
commercialization of Product will not infringe or misappropriate the patent or
other proprietary rights of any Third Parties.


9.7    Disclaimer. EACH    PARTY    AGREES    AND    ACKNOWLEDGES    THAT,
EXCEPT AS SET FORTH IN THIS ARTICLE 9, NEITHER PARTY MAKES ANY





--------------------------------------------------------------------------------




REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, IMPLIED OR STATUTORY, AND
EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES,
IMPLIED OR STATUTORY, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AGAINST NON-INFRINGEMENT OR THE LIKE, OR
ARISING FROM COURSE OF PERFORMANCE.








--------------------------------------------------------------------------------





ARTICLE 10 CONFIDENTIALITY


10.1    Definition. “Confidential Information” means the terms and provisions of
this Agreement (each of which shall be the Confidential Information of both
Parties) and all other information and data, including all notes, books, papers,
diagrams, documents, reports, e-mail, memoranda, visual observations, oral
communications and all other data or information in whatever form, that one
Party or any of its Affiliates or representatives (the “Disclosing Party”) has
supplied or otherwise made available to the other Party or its Affiliates or
representatives (the “Receiving Party”) hereunder, including those made prior to
the Effective Date of this Agreement. This Article 10 shall supersede the
confidentiality provisions in any prior agreements between the Parties,
including those dated [***] (the “Prior CDAs”), and all Confidential Information
disclosed pursuant to the Prior CDAs shall be deemed to have been disclosed
hereunder.


10.2    Obligations. The Receiving Party shall protect all Confidential
Information of the Disclosing Party against unauthorized use and disclosure to
Third Parties with the same degree of care as the Receiving Party uses for its
own similar information, but in no event less than a reasonable degree of care.
The Receiving Party shall be permitted to use the Confidential Information of
the Disclosing Party solely as reasonably necessary to exercise its rights and
fulfill its obligations under this Agreement (including any surviving rights),
including (a) in prosecuting or defending litigation, (b) complying with
Applicable Law, or (c) otherwise submitting information to tax or other
Governmental Authorities. The Receiving Party shall not disclose the
Confidential Information of the Disclosing Party to any Third Party other than
to its Affiliates and its and their respective directors, officers, employees,
and in the case of either party, to its subcontractors, sublicensees,
consultants, and attorneys, accountants, banks and investors (collectively,
“Recipients”) who have a need to know such information for purposes related to
this Agreement and who are made aware of the confidentiality obligations set
forth in this Agreement or are bound by obligations of confidentiality at least
as protective of such Confidential Information as those set forth in this
Agreement. The Receiving Party shall be responsible for any disclosures made by
its Recipients in violation of this Agreement.


10.3
Exceptions



10.3.1    Restriction Limitations. The restrictions related to use and
disclosure under this Article 10 shall not apply to any information to the
extent the Receiving Party can demonstrate by competent evidence that such
information:


(1)    is (at the time of disclosure by the Disclosing Party) or becomes (after
the time of such disclosure by the Disclosing Party) known to the public or part
of the public



domain through no breach of this Agreement by the Receiving Party, or any
Recipient to whom the Receiving Party disclosed such information, of its
confidentiality obligations to the Receiving Party; or


(2)    was known to, or otherwise in the possession of, the Receiving Party
prior to the time of disclosure by the Disclosing Party;







--------------------------------------------------------------------------------




(3)    is disclosed to the Receiving Party on a non-confidential basis by a
Third Party who is not, to the actual knowledge of the Receiving Party,
prohibited from disclosing it without breaching any confidentiality obligation
to the Disclosing Party; or


(4)    is independently developed by or on behalf of the Receiving Party or any
of its Affiliates, as evidenced by its written records, without use of or access
to the Confidential Information.


10.3.2    Disclosure Required by Law. The restrictions set forth in this Article
10 shall not apply to the extent that the Receiving Party is required to
disclose any Confidential Information under law or by an order of a Governmental
Authority; provided that the Receiving Party: (a) provides the Disclosing Party
with prompt written notice of such disclosure requirement if legally permitted,
(b) affords the Disclosing Party an opportunity, and cooperates with the
Disclosing Party’s efforts, to oppose or limit, or secure confidential treatment
for such required disclosure (at the Disclosing Party’s expense), and (c) if the
Disclosing Party is unsuccessful in its efforts pursuant to subsection (b),
discloses only that portion of the Confidential Information that the Receiving
Party is legally required to disclose as advised by the Receiving Party’s legal
counsel.


10.4    Nondisclosure of Terms. Each Party agrees not to issue any press
releases, reports, or other statements in connection with this Agreement
intended for use in the public or private media or otherwise disclose the terms
of this Agreement to any Third Party without the prior written consent of the
other Party hereto, which consent shall not be unreasonably withheld, except to
such Party’s attorneys, advisors and others on a need to know basis in each case
consistent with customary practice under circumstances that protect the
confidentiality thereof. Notwithstanding the foregoing, each Party may make
announcements concerning the subject matter of this Agreement if required by
Applicable Law or any securities exchange or Governmental Authority or any tax
authority to which any Party is subject or submits, in which case the Party
making such announcement shall provide the other Party with a copy of such
announcement at least five (5) Business Days prior to issuance, to the extent
practicable under the circumstances, and shall only disclose information
required by Applicable Law or such exchange or authority.


10.5    Right to Injunctive Relief. Each Party agrees that breaches of this
Article 10 may cause irreparable harm to the other Party and shall entitle such
other Party, in addition to any other remedies available to it (subject to the
terms of this Agreement), to the right to seek injunctive relief enjoining such
action.






10.6    Ongoing Obligation for Confidentiality. The Parties’ obligations of
confidentiality, non-use and non-disclosure under this Article 10 shall survive
any expiration or termination of this Agreement for five (5) years.


10.7    DPT Business Model. [***].



ARTICLE 11 INDEMNIFICATION AND INSURANCE


11.1
Indemnification.








--------------------------------------------------------------------------------





11.1.1    Indemnification by DPT. DPT hereby agrees, at its sole cost and
expense, to defend, hold harmless and indemnify, to the extent permitted by
Applicable Law, (collectively, “Indemnify”) COMPANY and its Affiliates and their
respective directors, officers and employees of such Persons and the respective
successors and assigns of any of the foregoing (the “COMPANY Indemnitees”) from
and against any and all liabilities, damages, penalties, fines, costs and
expenses (including, reasonable attorneys’ fees and other expenses of
litigation) (collectively, “Liabilities”) resulting from suits, claims, actions
and demands, in each case brought by a Third Party (each, a “Third-Party Claim”)
against any COMPANY Indemnitee and arising from or occurring as a result of: (a)
any material breach of any of DPT’s obligations, representations, warranties or
covenants under this Agreement; or (b) the gross negligence or willful
misconduct of a DPT Indemnitee. DPT’s obligations to Indemnify COMPANY
Indemnitees pursuant to this Section 11.1.1 shall not apply to the extent any
such Liabilities are the result of a material breach by COMPANY of its
obligations, representations, warranties or covenants under this Agreement or
any COMPANY Indemnitee’s gross negligence or willful misconduct. Notwithstanding
the foregoing, under no circumstances shall DPT have any responsibility for
product liability or personal injury claims of such third parties which arise
from the sale, marketing, promotion, distribution or any use of Product which
meets the Specifications.



11.1.2    Indemnification by COMPANY. COMPANY hereby agrees to Indemnify DPT and
its agents, directors, officers and employees and the respective successors and
assigns of any of the foregoing (the “DPT Indemnitees”) from and against any and
all Liabilities resulting from Third-Party Claims against any DPT Indemnitee
arising from or occurring as a result of: COMPANY’s gross negligence, willful
misconduct or any material breach of COMPANY’s obligations, representations,
warranties or covenants provided for herein or which arise out of the marketing
promotion, distribution, use, testing or sales of any Product, including,
without limitation, any Third Party Claim, express, implied or statutory, made
as to the efficacy, safety, or use to be made of Product, and Third Party Claims
made by reason of any Product Labeling or any Packaging containing Product.
COMPANY’s obligations to Indemnify DPT Indemnitees pursuant to this Section
11.1.2 shall not apply to the extent any such Liabilities are the result of a
material breach by DPT of its obligations, representations, warranties or
covenants under this Agreement or any DPT Indemnitee’s gross negligence or
willful misconduct.



11.1.3    Procedure. To be eligible to be Indemnified hereunder, the indemnified
Person shall provide the indemnifying Party with prompt written notice of the
Third-Party Claim giving rise to the indemnification obligation pursuant to this
Section 11.1.3 and the right to control the defense (with the reasonable
cooperation of the indemnified Person) or settlement any such claim; provided,
however, that the indemnifying Party shall not enter into any settlement that
admits fault, wrongdoing or damages without the indemnified Person’s written
consent, such consent not to be unreasonably withheld or delayed. The
indemnified Person shall have the right to join, but not to control, at its own
expense and with counsel of its choice, the defense of any claim or suit that
has been assumed by the indemnifying Party.







--------------------------------------------------------------------------------





11.2    Product Liability Insurance. Each Party shall, during the Term and for
two (2) years after termination or expiration of this Agreement, obtain and
maintain at its own cost and expense from a qualified insurance company
(provided however that DPT may satisfy all or part of its obligation through its
insurance captive or self-insurance) product liability insurance providing
protection against any and all claims, demands, and causes of action arising out
of any defects, alleged or otherwise, of the Product(s) or their use, design or
manufacture, or any material incorporated in the Product(s). The amount of
coverage shall be a minimum of [***] combined single limit coverage for each
occurrence for bodily injury or for property damage and shall be provided from
an insurance company qualified to write global product liability coverage. Each
Party agrees, upon request, to furnish the other Party with a certificate of
insurance evidencing such insurance coverage (at the execution of this Agreement
and at each subsequent renewal) and shall provide the other Party with a thirty
(30) day notice of cancellation or non-renewal of such coverage. COMPANY shall
provide its current certificate of insurance evidencing such insurance coverage
as of the Effective Date. COMPANY shall name DPT as an additional insured on its
insurance policies maintained pursuant to this Section 11.2.


11.3    LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES,
WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, OR ANY OTHER THEORY OR FORM OF ACTION, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY THEREOF. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, WITH RESPECT TO ALL CLAIMS MADE BY COMPANY AGAINST DPT UNDER
THIS AGREEMENT, THE TOTAL LIABILITY OF DPT TO COMPANY DURING THE TERM [***].


ARTICLE 12
TERM AND TERMINATION


12.1    Term. The initial term of this Agreement shall commence on the Effective
Date hereof and will continue until [***] calendar year following the Launch
Year, unless sooner terminated pursuant to Section 12.2 below (the “Initial
Term”). This Agreement shall thereafter automatically renew for periods of
[***], unless any Party shall give notice to the other to the contrary at least
[***] prior to the expiration of the Initial Term or any renewal term of the
Agreement (such renewal term, the “Extended Term” and, together with the Initial
Term, the “Term”).








--------------------------------------------------------------------------------





12.2    Termination. In addition to any other termination right provided for
herein, this Agreement may be terminated in its entirety by either Party at any
time upon the occurrence of either of the following events:


12.2.1    The material failure of the other Party to comply with its material
obligations herein, which failure is not remedied within [***] days after
written notice thereof.


12.2.2    Written notice to the other if any Bankruptcy Event has occurred with
respect to such other Party.



12.3    Effects of Termination. In the event of the termination or cancellation
of this Agreement for any reason, and without prejudice to any other rights and
remedies available to DPT hereunder, COMPANY agrees to reimburse DPT, within
thirty (30) days of such termination or cancellation, for: (i) the Materials Fee
for all DPT-supplied materials ordered by DPT for the manufacture of Product
based on COMPANY’s Forecasted Needs, (ii) the Total Price per unit of Product,
with a prorated adjustment for percent completed for work-in-process Product,
and (iii) the Total Price per unit of Product for finished Product. The Parties
agree to return one another’s Confidential Information (except that each Party
may maintain one archival copy of same). If COMPANY has not already set up an
alternative manufacturing facility as provided in Sections 2.7-2.9, then DPT
agrees to provide all reasonable and necessary non-financial assistance and
cooperation in any COMPANY-requested technology transfer to an alternative
manufacturing facility.



12.4    Nonexclusive Remedy. Exercise of any right of termination afforded to
either Party under this Agreement (i) shall not prejudice any other legal rights
or remedies either Party have against the other in respect of any breach of the
terms and conditions of this Agreement, and
(ii) shall be without any obligation or liability arising from such termination
other than such obligations expressly arising from termination.



12.5    Survival. Termination of this Agreement (for any reason) shall not
affect any accrued rights or liabilities of either Party. Article 1
(Definitions/Interpretation), Article 9 (Representations and
Warranties), Article 10 (Confidentiality), Article 11 (Indemnification and
Insurance), Article 13 (Disputes; Governing Law) and Article 14 (Miscellaneous),
Sections 2.3.3 (Packaging and Labeling) (last sentence only), 3.4 (Destruction
Costs), 4.4.5 (Product Recall), 6.4 (Obsolete Inventory), 12.3 (Effect of
Termination), 12.4 (Nonexclusive Remedy) and 12.5 (Survival) shall survive the
termination or cancellation of this Agreement.



ARTICLE 13 DISPUTES; GOVERNING LAW



13.1    Discussion by Executives. Except as otherwise provided herein, any
dispute, controversy or claim arising under, out of or in connection with this
Agreement, including any subsequent amendments, or the validity, enforceability,
construction, performance or breach hereof (and including the applicability of
this Article 13 to any such dispute, controversy or claim) (each a “Dispute”)
shall be first submitted to an executive officer of each of the Parties having
authority to resolve such Dispute for attempted resolution by good faith
negotiations within ten (10) Business Days. In such event, each Party shall
cause its designated executive officer to meet and be available to attempt to
resolve such issue. If the Parties should resolve such Dispute, a memorandum
setting





--------------------------------------------------------------------------------




forth their agreement will be prepared and signed by both Parties if requested
by either Party. The Parties shall cooperate in an effort to limit the issues
for consideration in such manner as narrowly as reasonably practicable in order
to resolve the Dispute.



13.2    Governing Law. This Agreement and all rights and obligations of the
Parties arising out of or relating to this Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of New York,
U.S.A without giving effect to conflicts of laws principles. The Parties hereby
expressly agree that the U.N. Convention on Contracts for the International Sale
of Goods shall not apply.


13.3    Jurisdiction. The Parties agree that any Dispute that is not resolved
pursuant to Section 13.1 shall be subject to the exclusive jurisdiction of the
state and federal courts in [***] and each Party hereby submits to such
jurisdiction.

ARTICLE 14 MISCELLANEOUS


14.1    Relationship of the Parties. The Parties agree that the relationship of
COMPANY and DPT established by this Agreement is that of independent
contractors. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish a partnership or joint
venture, and nor shall this Agreement create or establish an employment, agency
or any other relationship. Except as may be specifically provided herein,
neither Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.


14.2    Expenses. Except as otherwise expressly provided herein, each Party
shall bear its own costs, fees and expenses incurred by such Party in connection
with this Agreement.


14.3    Licenses and Permits. Each Party shall, at its sole cost and expense,
maintain in full force and affect all necessary licenses, permits, and other
authorizations required by Applicable Law in order to carry out its duties and
obligations hereunder.


14.4    Force Majeure. No Party shall be liable for a failure or delay in
performing any of its obligations under this Agreement if, but only to the
extent that such failure or delay is due to causes beyond the reasonable control
of the affected Party, including: (a) acts of God; (b) fire, explosion, or
unusually severe weather; (c) war, invasion, riot, terrorism, or other civil
unrest; (d) governmental laws, orders, restrictions, actions, embargo or
blockages; (e) national or regional emergency; (f) strikes or industrial
disputes at a national level which directly impact the affected Party’s
performance under this Agreement; or (g) other similar cause outside of the
reasonable control of such Party (“Force Majeure”); provided that the Party
affected shall promptly notify the other of the Force Majeure condition and
shall use reasonable efforts to eliminate, cure or overcome any such causes and
resume performance of its obligations as soon as possible. If the performance of
any such obligation under this Agreement is delayed owing to such a Force



Majeure for any continuous period of more than one hundred eighty (180) days,
DPT shall have the right to terminate this Agreement.







--------------------------------------------------------------------------------




14.5    Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be delivered in person, by a nationally recognized
overnight courier, or by registered or certified airmail, postage prepaid to the
addresses given below or such other addresses as may be designated in writing by
the Parties from time to time, and shall be deemed to have been given upon
receipt.


In the case of COMPANY:
With a required copy (which shall not constitute Notice) to:
Evofem, Inc. c/o Evofem Biosciences, Inc. 12400 High Bluff Drive, Suite 600
San Diego, CA 92130 Attn: General Counsel
Mintz, Levin, Cohen, Ferris, Glovsky & Popeo, P.C.
3580 Carmel Mountain Road #300 San Diego, CA 92130
Attn: Adam Lenain
[***]
[***]
[***]
[***]








--------------------------------------------------------------------------------





14.6    Assignment. Neither Party shall at any time, without obtaining the prior
written consent of the other Party, assign or transfer this Agreement or
subcontract its obligations hereunder to any Person. Notwithstanding the
foregoing, both Parties shall be permitted, without the consent of the other, to
assign this Agreement to its Affiliates or to perform this Agreement, in whole
or in part, through its Affiliates, and assign this Agreement to any successor
or Third Party that acquires all or substantially all of the assets to which
this Agreement relates by sale, transfer, merger, reorganization, operation of
law or otherwise; provided that the assignee agrees in writing to be bound to
the terms and conditions of this Agreement. In the event of an assignment
permitted under this Section 14.6, the assigning Party shall notify the other
Party in writing of such assignment. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their successors and permitted
assigns. Any assignment not in accordance with this Section 14.6 shall be null
and void.


14.7    Entire Agreement and Amendment. This Agreement (including, for clarity,
its Schedules and Exhibits and the Quality Agreement incorporated herein by
reference), constitute and contain the entire understanding and agreement of the
Parties respecting the subject matter hereof and cancel and supersede any and
all prior and contemporaneous negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. Notwithstanding the foregoing, except as expressly set forth in Section
2.6, to the extent the terms and conditions of the body of this Agreement
conflict with the

terms and conditions of any Schedule or Exhibit hereto, the terms and conditions
of the body of this Agreement shall govern. No terms or provisions of this
Agreement will be varied or modified by any prior or subsequent statement,
conduct or act of either of the Parties, except that the Parties may amend this
Agreement by written instruments specifically referring to and executed in the
same manner as this Agreement.


14.8    No Third Party Beneficiaries. Except for the rights to indemnification
provided for under Article 11 above, all rights, benefits and remedies under
this Agreement are solely intended for the benefit of DPT and COMPANY. Except
for such rights to indemnification expressly provided pursuant to Article 11, no
Third Party shall have any rights whatsoever to (a) enforce any obligation
contained in this Agreement; (b) seek a benefit or remedy for any breach of this
Agreement; or (c) take any other action relating to this Agreement under any
legal theory, including actions in contract, tort (including negligence, gross
negligence and strict liability), or as a defense, setoff or counterclaim to any
action or claim brought or made by the Parties.


14.9    Severability. Should one or more of the provisions of this Agreement
become void or unenforceable as a matter of law, then such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement, and the Parties agree to negotiate
in good faith a valid and enforceable provision therefor which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
Parties under this Agreement.


14.10    No Waiver. A waiver by any Party of any of the terms and conditions of
this Agreement in any instance will not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation or agreement of either Party.





--------------------------------------------------------------------------------






14.11    Compliance with Law. Both COMPANY and DPT shall perform their
obligations under this Agreement in accordance with Applicable Law and each
Party shall bear its own costs in ensuring compliance therewith. No Party shall,
or shall be required to, undertake any activity under or in connection with this
Agreement that violates, or which it reasonably believes may violate, any
Applicable Law.


14.12    English Language. This Agreement shall be written and executed in the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.


14.13    Review by Legal Counsel. Each Party agrees that it has read and had the
opportunity to review this Agreement with its legal counsel. Accordingly, the
rule of construction that any ambiguity contained in this Agreement shall be
construed against the drafting Party shall not apply.


14.14    Further Acts. Each Party shall do, execute and perform and shall
procure to be done and performed all such further acts, deeds, documents and
things as the other Parties may reasonably require from time to time to give
full effect to the terms of this Agreement.







--------------------------------------------------------------------------------





14.15    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same document. This Agreement and any amendments hereto, to the extent
signed and delivered by means of electronic reproduction (e.g., portable
document format (.pdf)), shall be treated in all manner and respects as an
original and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
a Party, the other Party shall reexecute original forms thereof and deliver them
to the Party who made said request.


















The remainder of this page is left intentionally blank; signature page follows.




































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.
EVOFEM, INC.
 
DPT LABORATORIES LIMITED
By:
 
By:
Name:
 
Name:
Title:
 
Title:











    


































































    




[SIGNATURE PAGE TO MANUFACTURING AGREEMENT]







--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------





 
Schedule A
 
 
 
 
 
API
 



 
• Citric Acid
 
 
• Lactic Acid
 
 
• Potassium Bitartrate
 













--------------------------------------------------------------------------------





 
Schedule B
 
 
 
 
 
Product & Specifications
 
 
 
 
 
[***]
 





















--------------------------------------------------------------------------------





 
Schedule C
 
 
 
 
 
Fees
 
 
 
 
 
[***]
 











--------------------------------------------------------------------------------





 
Schedule D
 
 
 
 
 
Territory
 

The United States and such other countries as COMPANY may subsequently designate
by notice to DPT (subject to DPT’s acceptance of such designation).



